Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 17 February 2021 has been entered. Claims 1, 2, 4, 6-8, and 10-16 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 29 September 2020, with the exception of objections and/or rejections repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The inner housing 301 as shown in the present drawings includes a base element 306, a cover element 307, a first sealing element 401, and various fasteners that secure the base element 306 and the cover element 307 together (shown in Fig. 3). Note that although paragraph 46 of the publication of the present application states that the cover element and base element (also referred to as the ‘cup element’) can be attached in manners besides separate fasteners, it remains the case that the present drawings – in particular Fig. 3 – show the connection using separate fasteners. Further, the first sealing element is recited in claims 1 and 10 as being distinct from the cover element as is discussed in greater detail below, such that the first sealing element is not a subset of the cover element. Therefore, at least to the extent that Applicant’s use of “consisting of” is closed to unrecited elements as the phrase is conventionally interpreted, the inner housing being “a two-piece claims 1 and 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informality: claim 8 at line 3 recites, “in axial sealing force”. This recitation should read – in said axial sealing force –. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 at lines 4-5 recites, “wherein said inner housing is a two-piece structure consisting of a base element and a cover element closing said base element”. This recitation introduces new matter. The phrase “consisting of” excludes any element not specified in the claim, as best as can be determined (see the discussion of this issue in more detail below). However, the inner housing 301 as disclosed in the present application includes base element 306 and cover element 307, but the inner housing 301 as disclosed also includes at least sealing elements 401 and 402. For example, paragraph 71 of the publication of the present application states, “As can be seen from FIGS. 4 and 5, said seal 400 may include a first sealing element 401 for sealing the connecting interface between the housing's base element 306 and the cover element 307, wherein said first sealing element 401 may form a ring-shaped sleeve sandwiched between a pair of end faces 306a and 307a of the base element and the cover element facing each other, so that the first sealing element 401 is axially compressed between said pair of end surfaces 306a and 307a.” Since the present application describes the first sealing element as in addition to the cover element. For example, claim 1 at lines 12-15 recites, “wherein said first sealing element is integrally molded onto said cover element, said first sealing element and said cover element forming an integral one-piece structure made from a soft-material component forming said first sealing element and a hard-material component forming said cover element”. The phrase “onto said cover element” suggests that the first sealing element is distinct from the cover element (as opposed to a recitation such as “onto a remainder of said cover element”). Likewise, “forming an integral one-piece structure” suggests that the ‘integral one-piece structure’ is the combination of two distinct structures – the cover element and the first sealing element. If the first sealing element were an integral component of the cover element, then the claim would not introduce some new integral one-piece structure that includes the first sealing element and cover element. Finally, the recitation of different materials for the sealing element and the cover element again suggests that the two structures are distinct. Critically, claim 1 never explicitly recites that the cover element includes the first sealing element as a sub-component of the cover element; instead, the language of claim 1 indicates that the first sealing element is distinct relative to the cover element. Therefore, claim 1 indicates that the first sealing element is a part of the inner housing in addition to the cover element. Thus, the inner housing consisting of only the base element and cover element as required by lines 4-5 introduces new matter.  
Claim 10 at lines 4-7 recites, “wherein said inner housing is a two-piece structure consisting of a base element and a separate cover element closing a top side of said base element”. This recitation introduces new matter. The phrase “consisting of” excludes any element not specified in the claim, as . 
Claims 1, 2, 4, 6-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at line 2 recites, an “inner” housing. This recitation is indefinite in view of the present specification and the remainder of claim 1 because it is unclear what is required for a housing to be considered an “inner” housing. As disclosed, the inventive shaver includes an outer housing 302 (including shells 304 and 305; see Fig. 2) and an inner housing 301 that is within the outer housing 302. Claim 1, however, does not explicitly require an outer housing, nor does claim 1 specify any structure relative to which the inner housing must be inward. As a result, it is unclear what is required for a housing to be considered an “inner” housing. Does claim 1 implicitly require the electric shaver to 
Claim 1 at lines 4-5 recites, “wherein said inner housing is a two-piece structure consisting of a base element and a cover element closing said base element”. Claim 1 is indefinite because it is unclear whether the Applicant intends the phrase “a two-piece structure consisting of” to limit the inner housing to being only two pieces, including only the base element and the cover element. Typically “consisting of” is closed to unrecited elements. The problem with interpreting “consisting of” to be closed to unrecited elements is that the inner housing as disclosed in the present application includes elements in addition to the base element and the cover element (e.g., the inner housing as disclosed also includes the first sealing element 401 and the second sealing element 402). Indeed, even the language of claim 1 indicates that the first sealing element is a distinct component relative to the cover element. For example, claim 1 at lines 12-15 recites, “wherein said first sealing element is integrally molded onto said cover element, said first sealing element and said cover element forming an integral one-piece structure made from a soft-material component forming said first sealing element and a hard-material component forming said cover element”. The phrase “onto said cover element” suggests that the first sealing element is distinct from the cover element (as opposed to a recitation such as “onto a remainder of said cover element”). Likewise, “forming an integral one-piece structure” suggests that the ‘integral one-piece structure’ is the combination of two distinct structures – the cover element and the first 
Claim 4 recites an “inner” housing at line 2. The term “inner” is indefinite in view of the present specification and the remainder of the claim because it is unclear what is required for a housing to be an “inner” housing. Does claim 4 implicitly require the electric shaver to include some outer housing in order for the inner housing to be considered “inner”? Or, can any housing that is capable of being positioned with some conceivable outer housing be considered an “inner” housing, even if the alleged “inner” housing is not actually positioned within any outer housing? Or, can a housing be considered an “inner” housing if the alleged “inner” housing is inward of any other structure of the shaver? Or, is “inner” merely a name such that each and every housing can be considered an “inner” housing?
Claim 6 recites, “a cone-shaped sealing ring” at line 2. This recitation is indefinite because it is unclear whether a new sealing ring is being introduced. Claim 4 at its final paragraph already introduces “a sealing ring”. Does claim 6 introduce an additional sealing ring, or is claim 6 further describing the 
Claim 10 recites an “inner” housing at line 2. The term “inner” is indefinite in view of the present specification and the remainder of the claim because it is unclear what is required for a housing to be an “inner” housing. Does claim 10 implicitly require the electric shaver to include some outer housing in order for the inner housing to be considered “inner”? Or, can any housing that is capable of being positioned with some conceivable outer housing be considered an “inner” housing, even if the alleged “inner” housing is not actually positioned within any outer housing? Or, can a housing be considered an “inner” housing if the alleged “inner” housing is inward of any other structure of the shaver? Or, is “inner” merely a name such that each and every housing can be considered an “inner” housing?
Claim 10 at lines 4-5 recites, “wherein said housing is a two-piece structure consisting of a base element and a separate cover element closing a top side of said base element”. This recitation is indefinite because it is unclear whether the Applicant intends the phrase “a two-piece structure consisting of” to limit the housing to being only two pieces, including only the base element and the cover element. Typically “consisting of” is closed to unrecited elements. The problem with interpreting “consisting of” to be closed to unrecited elements is that the inner housing as disclosed in the present application at least the first and second sealing element in addition to the base element and cover element. Indeed, even the language of claim 10 suggests that the sealing elements are distinct from the cover element. For example, claim 10 at line 14-15 recites, “said sealing sleeve [formed by the second sealing element] is fixedly attached to said cover element”, indicating that the sealing sleeve is treated as a distinct structure relative to the cover element. Therefore, claim 10 is indefinite because it is unclear whether “a two-piece structure consisting of” prohibits the housing form including elements in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4,604,800 to Yamamoto et al.
Regarding claim 1, Yamamoto discloses an electric shaver (see Fig. 1), comprising:
an elongated inner housing 1/2 (first, the broadest reasonable interpretation of “inner” includes situated farther in, and the housing 1/2 of Yamamoto is an “inner housing” under this definition because the housing 1/2 is situated further in toward a user’s hand relative to, e.g., a housing defined by ring 12 as can be seen in Fig. 1; alternatively, the housing 1/2 can be considered as “inner” housing when the bottom closure 31 is considered as an ‘outer cap’ because the housing 1/2 is further in toward the center of the shaver than the bottom closure 31; second, although the present specification discloses an outer housing that surrounds the inner housing, no such outer housing is expressly claimed and therefore claim 1 should not be read as implicitly limiting an inner housing to being narrowly interpreted as a housing that is surrounded by some outer housing; thus as another alternative, since no outer housing is claimed, an inner housing can be considered as a capable of being covered by some outer housing, even if no outer housing is present, which interpretation is also satisfied by Yamamoto);
a shaver head (including outer blade assembly 13 and inner blade assembly 14) attached to said inner housing 1/2 (see Fig. 1);
wherein said inner housing 1/2 is a two-piece structure consisting of a base element 2 and a cover element 1 closing said base element 2 (see Figs. 1 and 2 – note that the inner housing 1/2 of Yamamoto is considered as including only the base element 2 and cover element 1, but not any other structure such as the bottom closure 31 – consistent with the present disclosure, it is permissible to exclude even parts attached to the inner housing 1/2 as being considered part of the inner housing; the cover element 1 closes the top of the base element 2 relative to Fig. 1, which satisfies the requirement of ‘closing said base element’ even if the bottom closure 31 also closes the base element 2 -- i.e., each of the cover element 1 and the bottom closure 31 is considered as ‘closing said base element’); 
a driven shaft 16 extending through an opening 17 in said cover element 1 (see Figs. 1 and 2; see also col. 3, lines 51-55);
wherein said cover element 1 is sealed to said base element 2 and to said shaft 16 by a first sealing element 7 and a second sealing element 18 (see Figs. 1 and 2), wherein said first sealing element 7 forms an axial seal between said cover element 1 and said base element 2 (see Figs. 1 and 2; see also col. 4, lines 25-41), and wherein said second sealing element 18 forms a sealing sleeve around said shaft 16 (see Figs. 1 and 2; see also col. 3, lines 55-58); and
wherein said first sealing element 7 is integrally molded onto said cover element 1 (see col. 4, lines 41-46), said first sealing element 7 and said cover element 1 forming an integral one-piece structure (see Fig. 3 and col. 4, lines 41-46) made from a soft-material component forming said first 
Regarding claim 4, Yamamoto discloses an electric shaver (see Fig. 1), comprising:
an elongated inner housing 1/2 (first, the broadest reasonable interpretation of “inner” includes situated farther in, and the housing 1/2 of Yamamoto is an “inner housing” under this definition because the housing 1/2 is situated further in toward a user’s hand relative to, e.g., a housing defined by ring 12 as can be seen in Fig. 1; alternatively, the housing 1/2 can be considered as “inner” housing when the bottom closure 31 is considered as an ‘outer cap’ because the housing 1/2 is further in toward the center of the shaver than the bottom closure 31; second, although the present specification discloses an outer housing that surrounds the inner housing, no such outer housing is expressly claimed and therefore claim 4 should not be read as implicitly limiting an inner housing to being narrowly interpreted as a housing that is surrounded by some outer housing; thus as another alternative, since no outer housing is claimed, an inner housing can be considered as a housing which is capable of being covered by some outer housing, even if no outer housing is present, which interpretation is also satisfied by Yamamoto);
a shaver head (including outer blade assembly 13 and inner blade assembly 14) attached to said inner housing 1/2 (see Fig. 1);
wherein said inner housing 1/2 includes an elongated base element 2 and a cover element 1 closing said base element 2 (see Fig. 2 and col. 4, lines 9-19; as explained above in regards to claim 1, the cover element 1 closes one end of the base element 2, which is sufficient to be considered as “closing said base element 2”); and
a driven shaft 16 extending through an opening 17 in said cover element 1 (see Figs. 1 and 2; see also col. 3, lines 51-55);

wherein said cover element 1 is sealed to said base element 2 and to said shaft 16 by a first sealing element 7 (Yamamoto discloses that the first sealing element can have a variety of different geometries, and the particular first sealing element used for this rejection has the geometry illustrated in the embodiment of Figs. 9 and 10) and a second sealing element 18 (see Figs. 1 and 2), wherein said first sealing element 7 forms an axial seal between said cover element 1 and said base element 2 (see Figs. 1 and 2; see also col. 4, lines 25-41), and wherein said second sealing element 18 forms a sealing sleeve surrounding said shaft 16 (see Figs. 1 and 2; see also col. 3, lines 55-58); and
wherein said first sealing element 7 is integrally molded onto said cover element 1 (see col. 4, lines 41-46); and
wherein said first sealing element 7 is subject to an axial sealing force (see col. 4, lines 36-38; relative to Figs. 9 and 10, the ‘axial sealing force’ is vertical); and
wherein said first sealing element 7 comprises a sealing ring (see the annular shape of the ring in Figs. 1 and 3 and described at col. 4, line 28) that extends radially outwardly from a fixed attached end (first, the claim does not specify any structure relative to which the ‘end’ is fixedly attached, nor does the claim specify any structure relative to which the ‘end’ must be an end, so the claimed ‘end’ could be an end of a segment of the first sealing element; in the annotated Fig. below, the ‘fixedly attached end’ is an end of the vertically extending linear segment that is fixedly attached to the horizontally extending linear segment; alternatively in the annotated Fig. below, the ‘fixedly attached end’ is a radially inner end of the entire first sealing element 7 that is fixed to the cover 


    PNG
    media_image1.png
    1013
    1037
    media_image1.png
    Greyscale

Regarding claim 6, Yamamoto discloses that said first sealing element 7 forms a cone-shaped sealing ring (at least when in the compressed state shown in Fig. 10; note that claim 6 does not specify any compressed or uncompressed status in which the requirements of claim 6 must be met) with a diameter expending from said fixedly attached end of said sealing ring to said outermost portion of said free end of said sealing ring (see Fig. 10, where the diameter at the upper end that defines the outermost portion is greater than diameter of the fixed end). 
claim 7, Yamamoto discloses that the fixedly attached end of the sealing ring is integrally molded onto said cover element 1 (see col. 4, lines 41-45) and defines a first outer diameter (a diameter at a bottom end of the fixedly attached end relative to annotated Fig. 9 above, which is an ‘outer’ diameter in an axial or vertical direction), and wherein said outermost portion of said free end contacts said base element 2 of said inner housing 1/2 (see Fig. 9) and defines a second outer diameter (the second outer diameter at a top of the free end relative to annotated Fig. 9 above, which is ‘outer’ in an axial or vertical direction), said first outer diameter being smaller than said second outer diameter when said sealing ring is in said uncompressed status (see Fig. 9). 
Regarding claim 8, Yamamoto discloses that said axial sealing force shows, at an initial stage of compression of the first sealing element, a first increase that is larger than a second increase in axial sealing force at a second stage of compression of the first sealing element 7 (the initial stage of compression being compression that occurs when elements 1 and 2 are urged together relative to Fig. 9, whereas the second stage of compression is a stage of compression immediately after the tip of the element 43 transitions from concave to convex), wherein a rate of increase in said axial sealing force decreases with increasing compression (i.e., rate of increase decreases as the sealing element 43 transitions from its shape in Fig. 9 to its shape in Fig 10 – once the tip transitions from convex to concave, the rate of increase of sealing force decreases significantly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Pub. No. 2018/0020819 A1 to Steckling.
Yamamoto fails to explicitly disclose that the first and second sealing elements are made from silicone as recited in claim 2. 
Steckling, which is pertinent to the problem of sealing a housing of a personal care product against moisture, teaches a seal 40 that is made from silicone (see paragraph 61). Steckling teaches that silicone is a suitable material for forming a seal to prevent water penetration into the housing of a personal care product. 
Yamamoto discloses the claimed invention except for the first and second sealing elements being made from silicone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and second sealing elements from silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Steckling is evidence that silicone is known to be a suitable seal material.
Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H10-151285 to Matsushita Electric Works Ltd. (hereinafter “Matsushita”) in view of US Pat. No. 4,604,800 to Yamamoto et al.
Regarding claim 10, Matsushita discloses an electric shaver, comprising:
an elongated inner housing 2 (first, the broadest reasonable interpretation of “inner” includes situated farther in, and the housing 2 is an “inner housing” under this definition because the housing 2 is situated further in toward a user’s hand relative to, e.g., element 16 as can be seen in Fig. 4; second, although the present specification discloses an outer housing that surrounds the inner housing, no such outer housing is expressly claimed and therefore claim 4 should not be read as implicitly limiting an inner housing to being narrowly interpreted as a housing that is surrounded capable of being covered by some outer housing, even if no outer housing is present, which interpretation is also satisfied by Matsushita); and
a shaver head (including blades 7) attached to said inner housing 2 (see Fig. 5);
wherein said inner housing 2 includes a base element and a cover element closing a top side of said base element (see Figs. 5 and 6, where the cover element is the portion of the housing 2 extending horizontally relative to Figs. 5 and 6 to which the sealing element 5 is attached as can be seen in Fig. 6, and the ‘base element’ is the portion of the housing 2 extending downward from the cover element to enclose the motor 6 and power source 13), and
a driven shaft 3 extending through an opening in said cover element (see Figs. 5 and 6; paragraph 15 describes the shaft 3 being driven);
wherein said cover element is sealed to said shaft 3 by a second sealing element 5 (see Figs. 5 and 6; the sealing element 5 is considered as including the intermediate member 4), wherein said second sealing element 5 forms a sealing sleeve surrounding the shaft 3 (see the embodiment of Fig. 9; paragraph 7 describes that intermediate member 4 of the sealing element 5 being cylindrical to surround the shaft 3);
wherein said sealing sleeve is fixedly attached to the cover element at one end portion 5c of the sealing sleeve (see Fig. 9 and paragraph 15) and fixedly attached to said shaft 3 at another end portion 5a of said sealing sleeve to rotatorily oscillate together with said shaft 3 (see Fig. 9 and paragraph 15); and
wherein a middle portion 5b of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said shaft 3 relative to said cover element (paragraph 15).
claim 11, Matsushita discloses that the second sealing element 5 includes said sealing sleeve and a sealing ring 4 attached to an inner surface of said sealing sleeve and to an outer surface of said shaft 3 (see Fig. 9 and paragraph 16), wherein said sealing ring 4 is made from a hard-material component (see paragraph 16, where the ring 4 is a ‘hard-material component’ relative to the remainder of the sleeve 5) and said sealing sleeve 5 is made from a soft-material component (see paragraph 16).
Regarding claim 13, Matsushita discloses that said middle portion 5b of said sealing sleeve 5 has a diameter ranging from 110% to 300% of a diameter of said shaft 3 (see Fig. 9, where the diameter of the middle portion 5b is approximately 150 to 200% the diameter of the shaft 3).
Matsushita, however, fails to disclose that: the housing is a two-piece structure consisting of the base element and a separate cover element, and that said cover element is sealed to said base element by a first sealing element, wherein said first sealing element forms an axial seal between said cover element and said base element, wherein said first sealing element is integrally molded onto said cover element, all as required by claim 10.
Yamamoto teaches an electric shaver having an inner housing 1/2 that is a two-piece structure consisting of a base element 2 and a separate cover element 1 closing a top side of the base element 2 (see Figs. 1 and 2 – note that the inner housing 1/2 of Yamamoto is considered as including only the base element 2 and cover element 1, but not any other structure such as the bottom closure 31 – consistent with the present disclosure, it is permissible to exclude even parts attached to the inner housing 1/2 as being considered part of the inner housing; the cover element 1 closes the top of the base element 2 relative to Fig. 1, which satisfies the requirement of ‘closing said base element’ even if the bottom closure 31 also closes the base element 2 -- i.e., each of the cover element 1 and the bottom closure 31 is considered as ‘closing said base element’). The cover element 1 is sealed to the base element 2 by a first sealing element 7 (see Figs. 1-3 and col. 4, lines 24-39), wherein the first sealing 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Matsushita by forming the inner housing as a two-piece structure consisting of a base element and a separate cover element closing a top side of the base element, and providing a first sealing element integrally molded onto the cover element, in view of the teachings of Yamamoto. This modification is advantageous because providing the separate cover element enhances access to the housing, which is advantageous for operations such as repair or replacing the motor. Moreover, by providing the cover element with the integrally formed seal, the watertight nature of the housing is ensured.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yamamoto as applied to claim 11 above, and further in view of US Pub. No. 2018/0020819 A1 to Steckling and US Pub. No. 2019/0077957 A1 to Yamada et al.
Matsushita, as modified, fails to disclose that the sealing sleeve is made from silicone and the sealing ring is made from polyamide as required by claim 12.
Steckling, which is pertinent to the problem of sealing a housing of a personal care product against moisture, teaches a seal 40 that is made from silicone (see paragraph 61). Steckling teaches that silicone is a suitable material for forming a seal to prevent water penetration into the housing of a personal care product. 
Matsushita, as modified, discloses the claimed invention except for the sealing sleeve being made from silicone.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sealing sleeve from silicone, since it has been held to be within the In re Leshin, 125 USPQ 416. Steckling is evidence that silicone is known to be a suitable seal material.
Regarding the sealing ring being made from polyamide, Yamada is relevant to materials from which to construct a seal. Yamada teaches that making an end face of a mechanical seal from polyamide is advantageous because polyamide excels in mechanical strength and abrasion resistance.
Therefore, it would have been obvious to one of ordinary skill in the art to make the sealing ring of the seal of Matsushita, as modified, of polyamide as taught by Yamada. This modification is advantageous because the sealing ring of Matsushita, as modified, is used an end face of a mechanical seal, and polyamide, when used as an end face material of a mechanical seal provides the advantages of mechanical strength and abrasion resistance. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yamamoto as applied to claim 10 above, and further in view of US Pat. No. 5,050,300 to Miska.
Regarding claim 14, Matsushita, as modified, discloses that the middle portion 5b of said sealing sleeve 5 that has a thin wall thickness (see paragraph 15).
Matsushita, as modified, fails to disclose that the thickness is less than 0.8 mm as recited in claim 14, as Matsushita, as modified, fails to explicitly disclose any particular numerical quantification of the wall thickness.
Miska, though, teaches a sealing sleeve 62 having a middle portion 82/84 (see Fig. 6) having a small thickness, which small thickness provides substantial resiliency thereby enabling deflection of inner and outer sections 78 and 80, respectively, of the sleeve 62 without imposing substantial loading on the actuating member extending through the sleeve 62 (see col. 4, lines 26-37). Of course, it is well known in the engineering arts that making a structure too thin decreases the strength of the structure 
Therefore, because Miska teaches providing the middle portion of a sealing sleeve with a small thickness in order to provide substantial resiliency that enables deflection of inner and outer portions of the sleeve relative to each other without imposing substantial loading on an actuating member extending through the sleeve, and also because it is known in engineering arts that making a structure too thin risks failure of the structure, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a wall thickness for the middle portion of the sealing sleeve to be less than 0.8 mm because discovering an optimum middle portion wall thickness would have been a mere design consideration based on balancing the resiliency of the sleeve with the durability of the sleeve.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, the Applicant has not established that the recited middle portion thickness provides an advantage, is used for particular purpose, or solves a stated problem. 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yamamoto as applied to claim 10 above, and further in view of US Pub. No. 2019/0061182 A1 to Yan et al.
Regarding claim 16, Matsushita, as modified, discloses that said inner housing forms a sealed container (due to, e.g., the sealing elements discussed above), said sealed container having a barrel structure and being formed by said base element and said cover element surrounding said shaft 3 and closing said base element (see Fig. 4 and paragraph 14 of Matsushita; see also the discussion above related to these features), wherein said base element has a length of at least 90% of an entire length of 
Matsushita, as modified, fails to disclose an outer housing surrounding said inner housing as recited in claim 15.
Yan, however, teaches an electric shaver having an inner housing (the inner housing is shown in Fig. 5 and receives the motor 15) and an outer housing surrounding said inner housing (the outer housing surrounding the inner housing is shown in Fig. 1; i.e., Fig. 5 shows the inner housing but not the outer housing, whereas Fig. 1 shows the outer housing surrounding the inner housing). The outer housing provides the grip that is held by a user (see Fig. 1), whereas the inner housing encases components of the shaver such as the motor (see Fig. 5). Thus, the outer housing enhances the ergonomics of the inner housing, such as by providing gripping textures for a user (such textures are shown in Fig. 1). Further, the outer housing provides more aesthetic flexibility to the design of the shaver. For example, the outer housing can include softer, more ergonomic materials than the inner housing, since the function of the inner housing is to encase a motor and other components.
Therefore, it would have been obvious to one of ordinary skill in the art to provide Matsushita, as modified, with an outer housing surrounding said inner housing as taught by Yan. This modification is advantageous because it provides an outer housing whose design and materials can be selected with aesthetics in mind. For example, the outer housing can provide ergonomic enhancing textures as disclosed by Yan.  
Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. Initially, regarding the objection to the drawings for failing to show claimed subject matter related to the recitation of the inner housing being “a two-piece structure consisting of” a base element . 
The Applicant’s argument is not persuasive because it does not address the issue at hand. The drawing objection is not a new matter objection; instead, the drawing objection is related to the drawings failing to show all claimed features. In Fig. 3, the inner housing includes at least one sealing element and fasteners in addition to the base element and cover element. No other drawing clearly shows the structure of the inner housing, such that another drawing can be used as an alternative embodiment. Still further, claims 1 and 10 require at least one sealing element in addition to the base and cover elements, and the sealing elements as disclosed are part of the inner housing. Therefore, the inner housing as illustrated includes both fasteners and sealing elements, both of which are in addition to the base and cover elements. As a result, the drawing objection is proper. The examiner suggests avoiding reciting “consisting of” when describing the features of the inner housing.
Regarding the rejections under 35 USC 112(a), the Applicant argues at page 7 of the Remarks that amending the claims to recite that the “inner housing” is a two-piece structure consisting of a base element and a cover element overcomes the rejection. This amendment does not avoid new matter, however, because it remains the case that first and second sealing elements are treated in the present disclosure and in the present claims as structures in addition to the base and cover elements, and these sealing elements form part of the inner housing. Therefore, because the inner housing as disclosed includes the base and cover elements and also includes the sealing elements, there is no disclosure of an inner housing that consists of a base element and a cover element. Indeed, as explained above, claim 1 describes at least the first sealing element as being in addition to the cover element and claim 10 describes both the first and second sealing elements as being in addition to the cover element, so that the cover element should not be considered as including the first and second sealing elements.

Regarding the rejection of claim 1 under 35 USC 103, the Applicant argues at pages 8-9 of the Remarks that Yamamoto teaches a housing that includes bottom plug 31. The Applicant asserts that modifying Yamamoto to make the base element a single piece including the bottom closure renders the device of Yamamoto unsatisfactory for its intended purpose. The Applicant’s argument is moot in view of the present rejection, which no longer considers the bottom closure 31 of Yamamoto as part of the inner housing. The claim includes no requirement that the base element has, for example, a sealed bottom end, and therefore the inner housing of Yamamoto need not be considered as including the bottom closure. That is, elements 1 and 2 of Yamamoto on their own can be considered as the “inner housing”. (Regardless, to address the Applicant’s now moot ‘unsatisfactory for its intended purpose argument’, the Applicant’s argument would not be persuasive because Yamamoto does not require that its battery be removable. A shaver can have a non-removable rechargeable battery, such that modifying Yamamoto by providing a non-removable a bottom closure of the inner housing does not render the 
Regarding the rejection of claim 4 under 35 USC 103, the Applicant argues at pages 10-11 of the Remarks that Yamamoto fails to disclose “wherein said first sealing element comprising a sealing ring that extends radially outwardly from a fixed attached end towards an outermost portion of a free end when said first sealing element is in an uncompressed status”. The Applicant further asserts that “in the corresponding uncompressed status shown in Yamamoto’s Fig. 9, the outermost portion of the free end of the sealing element 43 is located radially inward of the fixedly attached end, such that the sealing element does not extend radially outwardly from the fixedly attached end to the outermost portion of the free end”. This argument is not persuasive because it relies on an overly narrow interpretation of “fixedly attached end”. The claim does not specify what structure’s ‘end’ is the fixedly attached end. Therefore, the ‘fixedly attached end’ can be an end of a linear segment of the first sealing element, which end is fixedly attached to a horizontal segment of the first sealing element. Alternatively, the ‘fixedly attached end’ is a radially inner end of the first sealing element, including the bottom, radially inner corner of the first sealing element. In either of these interpretations, as shown in the annotated Figure above, the first sealing ring extends radially outwardly from a fixedly attached end towards an outermost portion of a free end. Because the Applicant’s argument relies on an overly narrow interpretation of what structure must be a ‘fixedly attached end’, the Applicant’s argument is not persuasive.
In regards to the rejections of claim 6 and 7 under 35 USC 103, the Applicant argues at page 11 that the limitations of these claims are not satisfied by Yamamoto when the first sealing element is in the uncompressed status. However, this argument is not persuasive because claims 6 and 7 do not require that the first sealing element is in the uncompressed status. Indeed, claims 6 and 7 are silent 
Regarding the rejection of claim 10 under 35 USC 103, the Applicant argues at pages 12-13 of the Remarks that Yamamoto teaches a housing that includes bottom plug 31. The Applicant asserts that modifying Yamamoto to make the base element a single piece including the bottom closure renders the device of Yamamoto unsatisfactory for its intended purpose. The Applicant’s argument is moot in view of the present rejection, which no longer considers the bottom closure 31 of Yamamoto as part of the inner housing. The claim includes no requirement that the base element has, for example, a sealed bottom end, and therefore the inner housing of Yamamoto need not be considered as including the bottom closure. That is, elements 1 and 2 of Yamamoto on their own can be considered as the “inner housing”. (Regardless, to address the Applicant’s now moot ‘unsatisfactory for its intended purpose argument’, the Applicant’s argument would not be persuasive because Yamamoto does not require that its battery be removable. A shaver can have a non-removable rechargeable battery, such that modifying Yamamoto by providing a non-removable a bottom closure of the inner housing does not render the device unsatisfactory for its intended purpose. To the contrary, the device would continue to function as desired merely by charging the enclosed battery.) In summary, the Applicant’s argument is moot in view of the present rejection, but would not be persuasive even if entertained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN H MACFARLANE/Examiner, Art Unit 3724